DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 30 are currently pending.
The abstract submitted on 09/25/2019 is accepted.
The oath submitted on 11/14/2019 is accepted.
The drawings submitted on 09/25/2019 are accepted.
The IDS’s submitted on 01/14/2020; 07/21/2020; 09/10/2020; 03/10/2021; 08/11/2021 have all been considered.
No foreign priority has been claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 4 – 6, 10 – 18, 20 – 22, 24 - 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 20180205516 A1).

Regarding claim 1, Jung et al. discloses a method (Jung et al., FIG. 6) for wireless communication at a user equipment (UE) (Jung et al., FIG. 1, user equipment 110; [0025] in the fifth generation (5G) radio access technology (RAT) or a new RAT (NR), contention-based 2-step RACH procedure can be considered to reduce RACH related signaling overhead and latency), comprising: 
identifying that the UE is configured to use a two-step random access channel (RACH) procedure (Jung et al., [0033] a UE may select the 2-step RACH procedure, if a reference signal received power (RSRP) value is larger than a configured RSRP threshold value; [0046] an indication from a network entity is received identifying whether a cell in a carrier frequency supports a 2-step random access procedure), 
the two-step RACH procedure including an uplink request message (Jung et al., [0029] for contention-based 2-step RACH procedure, Message 1 (Msg1) may include at least a UE identity (ID) and some radio resource control (RRC) messages along with a preamble) and a downlink response (Jung et al., [0043] the UE can receive a Random Access Response (RAR) message (Msg2) as downlink control information (DCI) in a UE-specific search space); 
transmitting the uplink request message as part of the two-step RACH procedure (Jung et al., [0035] a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble), the uplink request message including a preamble portion that is one of a plurality of predefined sequences (Jung et al., [0033] the user may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure, where among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure; [0046] the preamble is randomly selected from the one or more preambles associated with the selected random access procedure and transmitted) and a payload portion that comprises a waveform of a physical uplink shared channel (Jung et al., [0036] the received PRACH-D [payload portion] may have timing offset up to the maximum round-trip propagation delay, with respect to the reference receive timing for physical uplink shared channel (PUSCH); [0046] the 2-step random access procedure includes a physical random access channel carrying preamble and a physical random access channel carrying data), 
wherein the preamble portion is associated with a transmission occasion of the physical uplink shared channel (Jung et al., [0036] PUSCH is transmitted with a proper timing advance (TA) value and is received with timing alignment to the reference receive timing; [0046] a time-frequency resource for the physical random access channel carrying data in the 2-step random access procedure is determined, based on the transmitted preamble); and 
receiving the downlink response as part of the two-step RACH procedure and in response to the uplink request message (Jung et al., [0043] the UE can receive a Random Access Response (RAR) message as downlink control information (DCI) in a UE-specific search space; [0053] when the user equipment has a valid user equipment identity assigned by a cell, the user equipment may receive a random access response message as downlink control information in a user equipment specific search space).

Regarding claim 2, Jung et al. discloses receiving an indication of the preamble portion before transmitting the uplink request message (Jung et al., [0054] an indication as to whether the cell in the carrier frequency supports the 2-step random access procedure in addition to the 4-step random access procedure, as well as the respective associated one or more preambles, is provided to a user equipment).

Regarding claim 4, Jung et al. discloses transmitting the payload portion using a fixed payload size (Jung et al., [0037] If the number of subcarrier allocated to each PRACH-D resource is small, for example 12 subcarriers, FFT complexity can be reduced).

Regarding claim 5, Jung et al. discloses transmitting the preamble portion of the uplink request message back-to-back with the payload portion of the uplink request message (Jung et al., [0035] a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble) without use of cyclic prefixes between resource elements of the preamble portion (Jung et al., [0037] for 2-step RACH procedure, FIG. 5A discloses resource allocation of PRACH-P and PRACH-D without use of cyclic prefixes).

Regarding claim 6, Jung et al. discloses receiving, via remaining minimum system information or radio resource control signaling (Jung et al., [0031] a network entity (NE) may be able to indicate whether a given cell is configured to support contention-based 2-step RACH or not via system information or a dedicated higher-layer message, such as a radio resource control message), an association between the preamble portion of the uplink request message and the payload portion of the uplink request message (Jung et al., [0035] the network entity (NE) may configure a set of time-frequency radio resources for PRACH-D in a cell, each of which is associated with a given PRACH preamble sequence).

Regarding claim 10, Jung et al. discloses selecting a preamble sequence from the plurality of predefined sequences for transmission of the preamble portion of the uplink request message (Jung et al., [0033] the user may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure), wherein only a portion of the predefined sequences are associated with two-step RACH procedures (Jung et al., [0033] among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure; [0046] the preamble is randomly selected from the one or more preambles associated with the selected random access procedure and transmitted).

et al. discloses selecting a preamble sequence from the plurality of predefined sequences for transmission of the preamble portion of the uplink request message (Jung et al., [0033] among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure; [0046] the preamble is randomly selected from the one or more preambles associated with the selected random access procedure and transmitted), 
wherein the selected preamble sequence shares a resource association with another preamble sequence of the plurality of predefined sequences (Jung et al., [0035] two or more PRACH preambles can be associated with one PRACH-D time-frequency radio resource, where a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble); and 
applying an additional differentiating factor to the uplink request message to allow differentiation of the payload portion of the uplink request message (Jung et al., [0037] the RAR message can be transmitted in a UE-specific channel and can be addressed by a C-RNTI (cyclic redundancy check (CRC) bits appended are scrambled by the C-RNTI), wherein the NE can obtain the C-RNTI from decoding PRACH-D).

Regarding claim 12, Jung et al. discloses the additional differentiating factor is one or more of use of different demodulation reference signal ports or use of different scrambling identifications (Jung et al., [0041] channel bits (coded and rate-matched bits) of PRACH-D are scrambled by a scrambling sequence, which can be based on cell/TRP (transmit and receive point) ID and a preamble sequence index).

Regarding claim 13, Jung et al. discloses selecting a preamble sequence from the plurality of predefined sequences for transmission of the preamble portion of the uplink request message (Jung et al., [0033] among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure; [0046] the preamble is randomly selected from the one or more preambles associated with the selected random access procedure and transmitted), 
wherein the selected preamble sequence has a resource association with more than one payload resource (Jung et al., [0035] two or more PRACH preambles can be associated with one PRACH-D time-frequency radio resource, where a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble); and 
applying an additional identifying factor to the uplink request message to allow identification of the payload portion of the uplink request message (Jung et al., [0037] the RAR message can be transmitted in a UE-specific channel and can be addressed by a C-RNTI (cyclic redundancy check (CRC) bits appended are scrambled by the C-RNTI), wherein the NE can obtain the C-RNTI from decoding PRACH-D).

Regarding claim 14, Jung et al. discloses the additional identifying factor is one or more of use of different demodulation reference signal ports or use of different Jung et al., [0041] channel bits (coded and rate-matched bits) of PRACH-D are scrambled by a scrambling sequence, which can be based on cell/TRP (transmit and receive point) ID and a preamble sequence index).

Regarding claim 15, Jung et al. discloses transmitting the payload portion during a time resource that is time-multiplexed with payload portions from additional UEs (Jung et al., [0038] the longer CP of DM RS can maintain orthogonality of multiple orthogonal DM RS, such as a Zadoff-Chu (ZC) sequence and its cyclic shifts, when two or more PRACH preambles are associated with the same time-frequency resource for PRACH-D and multiple orthogonal DM RS for multiple PRACH-D are multiplexed in the same time-frequency resource).

Regarding claim 16, Jung et al. discloses transmitting the payload portion during a time resource that is code division-multiplexed with payload portions from additional UEs (Jung et al., [0038] the network can include a Time Division Multiple Access (TDMA)-based network, a Code Division Multiple Access (CDMA)-based network).

Regarding claim 17, Jung et al. discloses a method (Jung et al., FIG. 7) for wireless communication at a base station (Jung et al., [0031] a network entity (NE) may be able to determine and correspondingly indicate whether a given cell is configured to support contention-based 2-step RACH or not via system information or a dedicated higher-layer message), comprising: 
Jung et al., [0035] a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble), the uplink request message including a preamble portion that is one of a plurality of predefined sequences (Jung et al., [0033] the user may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure, among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure; [0054] when the 2-step random access procedure is supported in the cell, a selected preamble is received from the user equipment, which is randomly selected from the one or more preambles that are configured to be associated with a selected one of the 2-step random access procedure and the 4-step random access procedure) and a payload portion that comprises a waveform of a physical uplink shared channel (Jung et al., [0036] the received PRACH-D [payload portion] may have timing offset up to the maximum round-trip propagation delay, with respect to the reference receive timing for physical uplink shared channel (PUSCH); [0054] the 2-step random access procedure includes a physical random access channel carrying preamble and a physical random access channel carrying data), 
wherein the preamble portion is associated with a transmission occasion of the physical uplink shared channel (Jung et al., [0036] PUSCH is transmitted with a proper timing advance (TA) value and is received with timing alignment to the reference receive timing; [0054] a time-frequency resource for the physical random access channel carrying data in the 2-step random access procedure is determined, based on the received preamble); and 
transmitting a downlink response as part of the two-step RACH procedure and in response to the uplink request message (Jung et al., [0043] the UE can receive a Random Access Response (RAR) message as downlink control information (DCI) in a UE-specific search space; [0053] when the user equipment has a valid user equipment identity assigned by a cell, the user equipment may receive a random access response message as downlink control information in a user equipment specific search space).

Regarding claim 18, Jung et al. discloses transmitting an indication of the preamble portion to the UE before receiving the uplink request message (Jung et al., [0054] an indication as to whether the cell in the carrier frequency supports the 2-step random access procedure in addition to the 4-step random access procedure, as well as the respective associated one or more preambles, is provided to a user equipment).

Regarding claim 20, Jung et al. discloses receiving the payload portion using a fixed payload size (Jung et al., [0037] If the number of subcarrier allocated to each PRACH-D resource is small, for example 12 subcarriers, FFT complexity can be reduced).

et al. discloses receiving the preamble portion of the uplink request message back-to-back with the payload portion of the uplink request message  (Jung et al., [0035] a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble) without use of cyclic prefixes between resource elements of the preamble portion (Jung et al., [0037] for 2-step RACH procedure, FIG. 5A discloses resource allocation of PRACH-P and PRACH-D without use of cyclic prefixes).

Regarding claim 22, Jung et al. discloses transmitting, via remaining minimum system information or radio resource control signaling (Jung et al., [0031] a network entity (NE) may be able to indicate whether a given cell is configured to support contention-based 2-step RACH or not via system information or a dedicated higher-layer message, such as a radio resource control message), an association between the preamble portion of the uplink request message and the payload portion of the uplink request message (Jung et al., [0035] the network entity (NE) may configure a set of time-frequency radio resources for PRACH-D in a cell, each of which is associated with a given PRACH preamble sequence).

Regarding claim 24, Jung et al. discloses receiving in the preamble portion a preamble sequence selected from the plurality of predefined sequences (Jung et al., [0033] the user may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure), 
Jung et al., [0033] among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure; [0046] the preamble is randomly selected from the one or more preambles associated with the selected random access procedure and transmitted).

Regarding claim 25, Jung et al. discloses receiving in the preamble portion a preamble sequence selected from the plurality of predefined sequences (Jung et al., [0033] among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure; [0046] the preamble is randomly selected from the one or more preambles associated with the selected random access procedure and transmitted), 
wherein the selected preamble sequence shares a resource association with another preamble sequence of the plurality of predefined sequences (Jung et al., [0035] two or more PRACH preambles can be associated with one PRACH-D time-frequency radio resource, where a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble); and 
differentiating the payload portion of the uplink request message via a differentiating factor (Jung et al., [0037] the RAR message can be transmitted in a UE-specific channel and can be addressed by a C-RNTI (cyclic redundancy check (CRC) bits appended are scrambled by the C-RNTI), wherein the NE can obtain the C-RNTI from decoding PRACH-D).

Regarding claim 26, Jung et al. discloses the differentiating factor is one or more of use of different demodulation reference signal ports or use of different scrambling identifications (Jung et al., [0041] channel bits (coded and rate-matched bits) of PRACH-D are scrambled by a scrambling sequence, which can be based on cell/TRP (transmit and receive point) ID and a preamble sequence index).

Regarding claim 27, Jung et al. discloses receiving in the preamble portion a preamble sequence selected from the plurality of predefined sequences (Jung et al., [0033] among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure; [0046] the preamble is randomly selected from the one or more preambles associated with the selected random access procedure and transmitted), 
wherein the selected preamble sequence has a resource association with more than one payload resource (Jung et al., [0035] two or more PRACH preambles can be associated with one PRACH-D time-frequency radio resource, where a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble); and 
identifying the payload portion of the uplink request message via an identifying factor (Jung et al., [0037] the RAR message can be transmitted in a UE-specific channel and can be addressed by a C-RNTI (cyclic redundancy check (CRC) bits appended are scrambled by the C-RNTI), wherein the NE can obtain the C-RNTI from decoding PRACH-D).

Regarding claim 28, Jung et al. discloses the identifying factor is one or more of use of different demodulation reference signal ports or use of different scrambling identifications (Jung et al., [0041] channel bits (coded and rate-matched bits) of PRACH-D are scrambled by a scrambling sequence, which can be based on cell/TRP (transmit and receive point) ID and a preamble sequence index).

Regarding claim 29, Jung et al. discloses an apparatus for wireless communication at a user equipment (UE) (Jung et al., FIG. 8, user equipment 800; [0025] in the fifth generation (5G) radio access technology (RAT) or a new RAT (NR), contention-based 2-step RACH procedure can be considered to reduce RACH related signaling overhead and latency), comprising: a processor (Jung et al., FIG. 8, controller 820), memory in electronic communication with the processor (Jung et al., FIG. 8, memory 870); and instructions stored in the memory and executable by the processor (Jung et al., [0058] software and/or the operating system may be stored in the memory or elsewhere on the apparatus) to cause the apparatus to:
identify that the UE is configured to use a two-step random access channel (RACH) procedure (Jung et al., [0033] a UE may select the 2-step RACH procedure, if a reference signal received power (RSRP) value is larger than a configured RSRP threshold value; [0046] an indication from a network entity is received identifying whether a cell in a carrier frequency supports a 2-step random access procedure), 
Jung et al., [0029] for contention-based 2-step RACH procedure, Message 1 (Msg1) may include at least a UE identity (ID) and some radio resource control (RRC) messages along with a preamble) and a downlink response (Jung et al., [0043] the UE can receive a Random Access Response (RAR) message as downlink control information (DCI) in a UE-specific search space); 
transmit the uplink request message as part of the two-step RACH procedure (Jung et al., [0035] a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble), the uplink request message including a preamble portion that is one of a plurality of predefined sequences (Jung et al., [0033] the user may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure, among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure; [0046] the preamble is randomly selected from the one or more preambles associated with the selected random access procedure and transmitted) and a payload portion that comprises a waveform of a physical uplink shared channel (Jung et al., [0036] the received PRACH-D [payload portion] may have timing offset up to the maximum round-trip propagation delay, with respect to the reference receive timing for physical uplink shared channel (PUSCH); [0046] the 2-step random access procedure includes a physical random access channel carrying preamble and a physical random access channel carrying data), 
Jung et al., [0035] DM RS in Message 1 data transmission of 2-step RACH procedure, the network entity (NE) may configure a set of time-frequency radio resources for PRACH-D in a cell, each of which is associated with a given PRACH preamble sequence and a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble; [0046] a time-frequency resource for the physical random access channel carrying data in the 2-step random access procedure is determined, based on the transmitted preamble); and 
receive the downlink response as part of the two-step RACH procedure and in response to the uplink request message (Jung et al., [0043] the UE can receive a Random Access Response (RAR) message as downlink control information (DCI) in a UE-specific search space; [0053] when the user equipment has a valid user equipment identity assigned by a cell, the user equipment may receive a random access response message as downlink control information in a user equipment specific search space).

Regarding claim 30, Jung et al. discloses an apparatus for wireless communication at a base station (Jung et al., FIG. 2, next generation NodeB (gNB) 204), comprising: a processor, memory in electronic communication with the processor (Jung et al., [0031] a network entity (NE) that may be able to determine and correspondingly indicate whether a given cell is configured to support contention-based 2-step RACH or not via system information or a dedicated higher-layer message inherently comprises a memory and processor); and instructions stored in the memory and executable by the processor (Jung et al., [0033] a network entity (NE) that may configure common time/frequency radio resources for physical random access channel carrying preamble (PRACH-P) for 2-step RACH inherently comprises instructions) to cause the apparatus to: 
receive, as part of a two-step random access channel (RACH) procedure, an uplink request message from a user equipment (UE) (Jung et al., [0035] a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble), 
the uplink request message including a preamble portion that is one of a plurality of predefined sequences (Jung et al., [0033] the user may transmit a PRACH preamble randomly selected from a corresponding subset for the selected RACH procedure, among 64 preambles configured for a cell, 16 preambles may be assigned for use with the 2-step RACH procedure; [0054] when the 2-step random access procedure is supported in the cell, a selected preamble is received from the user equipment, which is randomly selected from the one or more preambles that are configured to be associated with a selected one of the 2-step random access procedure and the 4-step random access procedure) and a payload portion that comprises a waveform of a physical uplink shared channel (Jung et al., [0036] the received PRACH-D [payload portion] may have timing offset up to the maximum round-trip propagation delay, with respect to the reference receive timing for physical uplink shared channel (PUSCH); [0054] the 2-step random access procedure includes a physical random access channel carrying preamble and a physical random access channel carrying data), 
wherein the preamble portion is associated with a transmission occasion of the physical uplink shared channel (Jung et al., [0035] DM RS in Message 1 data transmission of 2-step RACH procedure, the network entity (NE) may configure a set of time-frequency radio resources for PRACH-D in a cell, each of which is associated with a given PRACH preamble sequence and a user equipment (UE) performing 2-step RACH procedure transmits a PRACH preamble and PRACH-D in a resource associated with the transmitted preamble; [0054] a time-frequency resource for the physical random access channel carrying data in the 2-step random access procedure is determined, based on the received preamble); and 
transmit a downlink response as part of the two-step RACH procedure and in response to the uplink request message (Jung et al., [0043] the UE can receive a Random Access Response (RAR) message as downlink control information (DCI) in a UE-specific search space; [0053] when the user equipment has a valid user equipment identity assigned by a cell, the user equipment may receive a random access response message as downlink control information in a user equipment specific search space).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 8, 9, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20180205516 A1) in view of Lunttila et al. (US 20200107322 A1).

Regarding claim 3, Jung et al. discloses transmitting the payload portion using a payload size (Jung et al., [0040] 6 selections for combination of modulation and payload sizes are supported in PRACH-D, and 6 different DM RS sequences are used to indicate a selected modulation and payload size).
et al. does not expressly disclose the payload size is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover.
Lunttila et al., for example from an analogous field of endeavor (Lunttila et al., [0118] a random access (RA) procedure may be triggered by events such as: Initial access from RRC_IDLE; RRC Connection Re-establishment procedure; Handover; DL or UL data arrival during RRC_CONNECTED when UL synchronization status is non-synchronized; Transition from RRC_INACTIVE;) suggests the payload size is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover (Lunttila et al., [0130] selection of RA preamble group is associated with the selection of RA procedure and Msg1 Data Part [payload portion] priority, where the selection can be done based on priority or latency requirement of the RA procedure triggering event, Msg1 Data Part payload size, and pathloss).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the payload size is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover as taught by Lunttila et al., with the system of Jung et al., in order to define the starting point for the Msg1 Data Part (Lunttila et al., [0132]).

Regarding claim 7, Jung et al. discloses transmitting the uplink request message (Jung et al., [0046] the physical random access channel carrying data including a demodulation reference signal and one or more data symbols is transmitted on the determined time-frequency resource) 
et al. does not expressly disclose transmitting the preamble portion of the uplink request message during a first transmission time interval; and transmitting, in accordance with the received association, the payload portion of the uplink request message during a second transmission time interval.
Lunttila et al., for example from an analogous field of endeavor (Lunttila et al., [0118] a random access (RA) procedure may be triggered by events such as: Initial access from RRC_IDLE; RRC Connection Re-establishment procedure; Handover; DL or UL data arrival during RRC_CONNECTED when UL synchronization status is non-synchronized; Transition from RRC_INACTIVE;) suggests discloses transmitting the preamble portion of the uplink request message during a first transmission time interval; and transmitting, in accordance with the received association, the payload portion of the uplink request message during a second transmission time interval (Lunttila et al., [0127] Message 1 is transmitted in two parts: RACH preamble and Msg1 Data Part, where these parts are transmitted consecutively, for instance, in consecutive or near-by slots).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the preamble portion of the uplink request message during a first transmission time interval; and transmitting, in accordance with the received association, the payload portion of the uplink request message during a second transmission time interval as taught by Lunttila et al., with the system of Jung et al., in order to allow for collision avoidance of Msg1 Data Part transmission (Lunttila et al., [0128]).

et al. - Lunttila et al. disclose transmitting the preamble portion of the uplink request message and the payload portion of the uplink request message without an intervening transmission time interval between the first transmission time interval and the second transmission time interval (Jung et al., [0037] for 2-step RACH procedure, FIG. 5A discloses resource allocation of PRACH-P and PRACH-D, where the DM RS of PRACH-D has a longer CP, but no GT is appended).

Regarding claim 9, Jung et al. - Lunttila et al. disclose transmitting the preamble portion of the uplink request message and the payload portion of the uplink request message with an intervening transmission time interval between the first transmission time interval and the second transmission time interval (Lunttila et al., [0134] prior to transmitting the Msg1 Data Part, the UE performs LBT to check if it is allowed to transmit Msg1 Data Part), wherein the intervening transmission time interval is available for non-RACH transmissions (Lunttila et al., [0135] if LBT is successful, then the UE proceeds with transmitting the Msg1 Data Part and starts to monitor gNB transmissions (on PDCCH) for MSG2 of a 2-step RACH procedure).  The motivation is the same as in claim 7.

Regarding claim 19, Jung et al. discloses receiving the payload portion using a payload size (Jung et al., [0040] the user equipment (UE) can indicate a modulation order and a payload size for PRACH-D by selecting a proper DM RS sequence for PRACH-D).
et al. does not expressly disclose the payload size is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover.
Lunttila et al., for example from an analogous field of endeavor (Lunttila et al., [0118] a random access (RA) procedure may be triggered by events such as: Initial access from RRC_IDLE; RRC Connection Re-establishment procedure; Handover; DL or UL data arrival during RRC_CONNECTED when UL synchronization status is non-synchronized; Transition from RRC_INACTIVE;) suggests the payload size is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover (Lunttila et al., [0130] selection of RA preamble group is associated with the selection of RA procedure and Msg1 Data Part [payload portion] priority, where the selection can be done based e.g. on priority or latency requirement of the RA procedure triggering event, Msg1 Data Part payload size, and pathloss).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the payload size is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover as taught by Lunttila et al., with the system of Jung et al., in order to define the starting point for the Msg1 Data Part (Lunttila et al., [0132]).

Regarding claim 23, Jung et al. discloses receiving the uplink request message (Jung et al., [0054] a selected preamble is received from the user equipment, which is randomly selected from the one or more preambles that are configured to be associated with a selected one of the 2-step random access procedure and the 4-step random access procedure).
Jung et al. does not expressly disclose receiving the preamble portion of the uplink request message during a first transmission time interval; and receiving, in accordance with the transmitted association, the payload portion of the uplink request message during a second transmission time interval.
Lunttila et al., for example from an analogous field of endeavor (Lunttila et al., [0118] a random access (RA) procedure may be triggered by events such as: Initial access from RRC_IDLE; RRC Connection Re-establishment procedure; Handover; DL or UL data arrival during RRC_CONNECTED when UL synchronization status is non-synchronized; Transition from RRC_INACTIVE;) suggests receiving the preamble portion of the uplink request message during a first transmission time interval; and receiving, in accordance with the transmitted association, the payload portion of the uplink request message during a second transmission time interval (Lunttila et al., [0120] for MSG1, a UE transmits to the gNB simultaneously or consecutively: the Random Access preamble, and a data part, where the data part may contain essentially the contents or part of contents corresponding to the Message 3, RRC Connection request, or at least UE ID).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving the preamble portion of the uplink request message during a first transmission time interval; and receiving, in accordance with the transmitted association, the payload portion of the uplink request message during a second transmission time interval as taught by Lunttila et al., with the system of Jung et al., in order to allow for collision avoidance of Msg1 Data Part transmission (Lunttila et al., [0128]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kusashima et al. (US 20210021333 A1) is cited to show that physical random access channel (PRACH) is a physical channel used for transmitting a random access preamble and the PRACH preamble can be used by a terminal device to synchronize with a base station device in the time domain.  PRACH is also used for indicating an initial connection establishment procedure (process), a handover procedure, a connection re-establishment procedure, synchronization (timing adjustment) for uplink transmission, and/or a request for a PUSCH resource, where the terminal device transmits Message 3 while transmitting the random access preamble and the base station device transmits a random access response as a response thereto while transmitting a contention resolution and this process is referred to as a two-step RACH procedure with similar aspects to the claimed invention.
Suzuki et al. (US 20190373642 A1) is cited to show a terminal apparatus that controls a 2 step-random access procedure; and transmits, as a first step of the 2 step-random access procedure, a random access preamble and data, in which one or both of a scrambling sequence used for scrambling of a physical channel including the data and a parameter used for generation of a demodulation reference signal associated with the physical channel including the data are determined based on one or both of an index of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416